Hon. J. W. Edgar                         Opinion No. R-M-977
Commissioner of Education
Texas Education Agency                   Re:   Construction of
201 East Eleventh Street                       Subsection (a)(7)
Austin, Texas 78701                            and (a)(2) of Sec-
                                               tion 32.39, Texas
Dear Dr. Edgar:                                Education Code.

            In your request for an opinion you state the follow-
ing:

                 *The Texas Proprietary School Act (House
       Bill 333, Chap. 620, Acts of 62nd Leg., R.S., 1971,
       at p. 2006, effective January 1, 1972) is codified
       as Chapter 32 in the Texas Education Code.

                 "Section 32.39(a) of the Code relates to
       and requires a Refund Policy of Proprietary Schools
       seeking certification under the Act: it reads:

                "(a) As a condition for granting
           certification each school must maintain
           a policy for the refund of the unused
           portion of tuition, fees, and other charges
           in the event the student fails to enter
           the course, or withdraws, or is discontinued
           therefrom at any time prior to completion,
           and such policy must provide:

                  "(1) . . .

                "(2) The effective date of the term-
                ination for refund purposes will be the
                earliest of the following:



                                -4765-
Bon. J. w. Edgar, page 2                  (M-977)




                   "(a) the last date of attend-
              ance, if the student is terminated
              by the school;

                   "(B) the date of receipt of
              written notice from the student;

                    "(C) ten days following the
               last date of attendance:
                    ,I
                         .   .   .




              "(7) refunds shall be totally consumated
              within 30 days after receipt of written
              request or termination by the school.



              "The Proprietary School Advisory Commission
    is now engaged in a study and recommendations with
    respect to policies and standards toward implementa-
    tion of the law (Section 32.23(f), T.E.C.).

              "Some Commission members have an opinion
    that 'within 30 days' as used in subsection (a)(7)
    applies only to situations spelled out in (A) and
    (B) of subsection (2)(a); and because (a)(7)  is silent
    with respect to (C) thereof.  There are  others that
    believe that the language of Section 32.39(a)(7)
    applies to all circumstances. The Commission would
    appreciate receiving and has asked that I submit its
    request to your office for an opinion whether:

              "Subsection (a)(7) of Section 32.39,
         Texas Education Code, applies only to (A)
         and (B) of subsection (2)(a), or also to
         (Cl.)I




                                     -4766-
Hon. J. w. Edgar. Page 3          (M-977)



          The provisions of subsection (a)(7) of Section 32.39
of the Texas Education Code relate only to the language found
in paragraphs (A) and (B) of Subsection (a)(2) of said Section
32.39, and do not have application to said paragraph (C). It
is out opinion that Subsection (a)(7) of Section 32.39, Texas
Education code, applies only to said paragraphs (A) and (B).

          The written notice provision of paragraph (B) is
available to all persons who fall within paragraph (C), and
that notice would bring into operation subsection (a)(7).

                             SUMMARY

          Subsection (a)(7) of Section 32.39, Texas
     Education Code, does not apply to paragraph (CL!)
                                                     of
     Subsection (a)(2) of said Section 32.39.

                                        truly yours,



                                         RD C. MARTIN
                                   Att&ney General of Texas

Prepared by Jack Sparks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Bill Craig
Ben Harrison
Jerry Roberts
Robert Davis




                               -4767-
Hon. cr.w. Edgar, page 4      (M-977)



SAM McDmIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -4768-